Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered January 12, 1973, convicting him of robbery in the first degree and grand larceny in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the judgment of resentence of the same court, rendered February 2, 1973, following vacatur of the afore-mentioned sentence. Appeal from judgment rendered January 12, 1973 dismissed as academic. That judgment was superseded by the judgment rendered on February 2, 1973. Judgment rendered February 2, 1973, affirmed. No opinion. Martuscello, Acting P. J., Latham, Cohalan, Brennan and Munder, JJ., concur.